J-S35014-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

THE BANK OF NY MELLON FKA THE BANK               IN THE SUPERIOR COURT OF
OF NEW YORK, AS TRUSTEE FOR THE                        PENNSYLVANIA
CERTIFICATE HOLDERS OF CWABSN
INC., ASSET-BACKED CERTIFICATES,
SERIES 2006-19

                            Appellee

                       v.

JASON E. ROMAN

                            Appellant                No. 1817 EDA 2014


                  Appeal from the Order Entered May 15, 2014
                 In the Court of Common Pleas of Lehigh County
                       Civil Division at No(s): 2011-C-3755


BEFORE: MUNDY, J., OLSON, J., and PLATT, J.*

JUDGMENT ORDER BY MUNDY, J.:                           FILED JUNE 03, 2015

        Appellant, Jason E. Roman, appeals pro se from the May 15, 2014

order entering an in rem judgment in mortgage foreclosure in favor of

Appellee, Bank of New York Mellon, in the amount of $304,820.48 plus costs

and interest.     After careful review, we dismiss this appeal for failure to

adhere to the Pennsylvania Rules of Appellate Procedure.

        Appellate briefs must conform to the Rules of Appellate Procedure.

Pa.R.A.P. 2101. Rule 2119 requires that the “argument shall be divided into

as many parts as there are questions to be argued” and include “such
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S35014-15


discussion and citation of authorities as are deemed pertinent.”       Id. at

2119(a).    “[W]here an appellate brief fails to provide any discussion of a

claim with citation to relevant authority or fails to develop the issue in any

other meaningful fashion capable of review, that claim is waived.”

Umbelina v. Adams, 34 A.3d 151, 161 (Pa. Super. 2011), appeal denied,

47 A.3d 848 (Pa. 2012), quoting In re W.H., 25 A.3d 330, 339 (Pa. Super.

2011), appeal denied, 24 A.3d 364 (Pa. 2011); see also Pa.R.A.P. 2119(a).

Further, “if the defects are in the brief of the appellant … and are

substantial, the appeal … may be … dismissed.” Pa.R.A.P. 2101.

       Instantly, Appellant presents 11 issues on appeal, but fails to divide

his argument section in accordance with Rule 2119(a).            Additionally,

Appellant’s brief is nine pages of single-spaced argument with no citations to

authority or references to the record. Appellant’s Brief at 4-12.1 “This Court

will not act as counsel and will not develop arguments on behalf of an

appellant.” Commonwealth v. Kane, 10 A.3d 327, 331 (Pa. Super. 2010)

(citation omitted), appeal denied, 29 A.3d 796 (Pa. 2011).     Further, while

this Court will construe pro se materials liberally, “pro se status confers no

special benefit on an appellant.” Id. at 1211-1212.

       Based on the foregoing, we deem these defects in Appellant’s brief to

be sufficiently substantial to preclude any meaningful appellate review.
____________________________________________


1
  Because Appellant’s brief does not contain pagination, we have assigned
each page a corresponding sequential number.



                                           -2-
J-S35014-15


Accordingly, we elect to exercise our discretion under Rule 2101, and

dismiss this appeal.2

       Appeal dismissed.       Motion for extension of time denied.   Motion for

continuance denied.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/3/2015




____________________________________________


2
  We note that Appellant has filed two motions with this Court during the
pendency of this appeal. The first, filed on May 8, 2015, requested an
extension of time for Appellant to file a reply brief. The second, filed on May
15, 2015, requested a continuance on the basis that the Appellees are
“Masters of confusion” and that he “needs additional time to put forth an
appeal.” Appellant’s Motion for Continuance, 5/15/15 at 1. We deny both of
Appellant’s motions based on his failure to file an initial brief in compliance
with the Pennsylvania Rules of Appellate Procedure, as neither of these
actions could cure this procedural defect.



                                           -3-